Citation Nr: 0638821	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for cholelithiasis with 
cholecystectomy, claimed as a digestive system disorder.

2.  Entitlement to service connection for nephrolithiasis, 
claimed as a genitourinary system disorder and hyperuricemia.

3.  Entitlement to service connection for a respiratory 
disorder to include allergic rhinitis.

4.  Entitlement to service connection for bilateral eye 
disabilities, claimed as glaucoma, to include as secondary to 
the veteran's claimed genitourinary system disorder.

5.  Entitlement to service connection for a back disability, 
to include as secondary to the veteran's claimed 
genitourinary system disorder.




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1955.  The veteran also served on active duty for 
approximately 2 years and 11 months prior to that period of 
service; however, the dates of his additional service have 
not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was remanded for additional development by the 
Board in May 2005.  In June 2005, the Appeals Management 
Center wrote to the veteran asking for additional information 
regarding his service medical records.  He was also asked for 
additional information regarding treatment he has received or 
the claimed conditions since his separation from service in 
June 1955.  The veteran responded in December 2005 indicating 
that he had no additional evidence to submit.  

The veteran was provided several VA examinations in the fall 
of 2005.  Contained in the text of those reports is 
information from the veteran reporting post-service treatment 
by local physicians from 1955 to 1956.  He specifically 
indicated that he saw Dr. Ramirez in Cayey.  One examiner 
reported that the veteran was admitted to the San Juan VA 
Hospital in 1986.  One report refers to test results from May 
1999 and another note relates hospitalization for 
percutaneous nephroctomy for right renal calculus in 1986.  
These records are not in the claims folder and should be for 
proper review of this appeal.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  Complete records of VA 
treatment of the veteran for arthritis should be obtained.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  The RO should provide a VCAA notice 
to the veteran which includes information 
applicable to claims for secondary 
service connection as well as notice of 
the type of evidence necessary to 
establish a disability rating or 
effective date for the disabilities on 
appeal..  The veteran should then be 
afforded an appropriate period of time to 
respond.  

2.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after June 1955, 
not already of record, be forwarded for 
incorporation into the claims file.  

3.  Ask the veteran to furnish the names  
and addresses of all medical care 
providers that treated him for any of the 
claimed disabilities since the date of 
his separation from service in June 1955.  
Take appropriate action to obtain and 
incorporate the records referred to by 
the veteran including records from Dr. 
Ramirez in Cayey.  

4.  If additional new VA or private 
medical evidence is received, return the 
examinations to the physicians who saw 
the veteran in September 2005 and ask for 
addendum to each report.    

a.  Ask for an addendum to determine 
whether the veteran has a genitourinary 
system disability, to include 
nephrolithiasis and hyperuricemia, that 
is related to his military service or 
that was incurred in the one-year period 
thereafter.  The examiner should express 
an opinion as to whether the veteran has 
a genitourinary system disability, to 
include nephrolithiasis and 
hyperuricemia, that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service or that was incurred in the one-
year period thereafter.

b.  Ask for an addendum to determine 
whether the veteran has bilateral eye 
disabilities, to include glaucoma or 
ocular hypertension, that are related to 
his military service.  The examiner 
should express an opinion as to whether 
the veteran has bilateral eye 
disabilities, to include glaucoma or 
ocular hypertension, that are "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and give him 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


